DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (2014/0252527).
Re claim 1, Sato discloses a first substrate (70): a second substrate (20); a first insulating layer (61); a second insulating layer (41), wherein a first portion of the first insulating layer is in contact with a first portion of the second insulating layer (Fig. 9B); a first electrode (65); a second electrode (45), wherein a first portion of the first electrode is in contact with a first portion of the second electrode (Fig. 9B); and a first recess (b) between a second portion of the first electrode and a second portion of the second electrode.
Re claim 2, Sato discloses wherein the first recess is between a second portion of the first insulating layer and the first portion of the first electrode (See Fig. 9B below).

    PNG
    media_image1.png
    393
    624
    media_image1.png
    Greyscale


Re claim 3, Sato discloses wherein the first recess is between a second portion of the second insulating layer and the first portion of the second electrode (See below).

    PNG
    media_image2.png
    393
    624
    media_image2.png
    Greyscale

	Re claim 4, Sato discloses further comprising: a first barrier metal film; and a second barrier metal film (barrier metal in the electrodes cavities).
	Re claim 7, Sato discloses wherein the first recess is between a second portion of the first insulating layer and a second portion of the second insulating layer (See below).



    PNG
    media_image3.png
    394
    624
    media_image3.png
    Greyscale


	Re claim 12, Sato discloses wherein an electrode material in the first electrode (65) is in contact with an electrode material in the second electrode (45).
	Re claim 14, Sato discloses wherein the second insulating  (41) film includes a second opening, and an area of the second insulating film includes the second electrode (45) (Fig. 9).

Allowable Subject Matter
Claims 5-6, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the first recess is between the first barrier metal film and the first portion of the first electrode, as called for in claim 5;
wherein the first recess is between the second barrier metal film and the first portion of the second electrode, as called for in claim 6; 
further comprising a second recess, wherein the first portion of the first electrode is between the first recess and the second recess in a cross-section view of the semiconductor device, as called for in claim 8;
further comprising a second recess, wherein the first portion of the first electrode is between the first recess and the second recess in a cross-section view of the semiconductor device, as called for in claim 9;
wherein the first insulating film is on a joint surface of the first substrate, the second insulating film is on a joint surface of the second substrate, and the joint surface of the first substrate is in contact with the joint surface of the second substrate, as called for in claim 10;
wherein the second insulating layer includes a third insulating film and a fourth insulating film, the first portion of the second insulating layer includes a first portion of the third insulating film, and a second portion of the second insulating layer includes a second portion of the third insulating film and a first portion of the fourth insulating film, as called for in claim 11;
wherein the first insulating film includes a first opening, and an area of the second insulating film includes the first electrode, as called for in claim 13.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,911,870 A1, US 2013/0112849 A1 disclose a similar configuration with solder pads having different thicknesses from the center outward.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 8, 2022